Citation Nr: 0817234	
Decision Date: 05/26/08    Archive Date: 06/04/08

DOCKET NO.  07-21 036	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Medical 
Center in Gainesville, Florida


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized 
medical expenses incurred at Flagler Hospital on December 24, 
2006.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1986 to March 1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Medical Center (VAMC) in Gainesville, 
Florida dated in January 2007.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing at the St. Petersburg, Florida Regional 
Office (RO) in December 2007.  A transcript of the hearing is 
in the claims folder.


FINDINGS OF FACT

1.  The veteran incurred medical expenses in the amount of 
$2529.45, and $500.00, on December 24, 2006, as a result of 
treatment received at the Flagler Hospital.

2.  Service connection has not been established for any 
disability.

3.  The medical care provided on December 24, 2006, was for a 
medical emergency of such nature that a prudent layperson 
could have reasonably expected that delay would have been 
hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred by the veteran on December 24, 
2006, at the Flagler Hospital have been met.  38 U.S.C.A. § 
1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that pursuant to the Veterans Millennium 
Health Care and Benefits Act, she is entitled to payment or 
reimbursement of expenses incurred in connection with medical 
care received on December 24, 2006, at the Flagler Hospital 
in St. Augustine, Florida.  See 38 U.S.C.A. § 1725 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 17.1000-17.1008 (2007).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist.  Regulations implementing the VCAA have also been 
published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
There is no indication in the VCAA that Congress intended the 
act to revise the unique, specific claim provisions of 
Chapter 17, Title 38 of the United States Code.  See 38 
C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  In the circumstances of this case, 
there is no further duty to notify or to assist.  

According to 38 C.F.R. § 17.1002, payment or reimbursement 
for emergency treatment for non-service-connected 
disabilities in non-VA facilities is made only if all of the 
following criteria are met:

(a)  The emergency services were provided in a hospital 
emergency department or similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health [this standard would be met if 
there was an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity, (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily function, or serious dysfunction of any 
bodily organ or part];

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or the provider 
to comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals for a 
denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

The record reflects that subsection (b) is in dispute in the 
current case.  The veteran's claim was denied in January 2007 
on the basis that a medical emergency did not exist, and 
delay would not have been hazardous to life or health.  

The records from Flagler Hospital show that the veteran 
sought emergency treatment on that date for abdominal pain.  
She was noted to have genitourinary abnormalities.  It was 
indicated that an emergency medical condition existed due to 
severe pain/acute onset of symptoms.  

In the January 2007 notice of disagreement, the veteran 
stated that she was visiting her family over the Christmas 
holiday when she started experiencing excruciating cramping, 
abdominal pain, bleeding and fever.  With concerns of an 
appendicitis, she went to the nearest facility, Flagler 
Hospital.  Had she been in Gainesville, she noted, she would 
have gone to VA.  However, as she was two hours away from 
Gainesville, and she would have had to travel all that way on 
back country roads, she did not believe she should do that.  
In her May 2007 substantive appeal, she challenges the VA 
conclusion that the treatment was non-emergent, and contends 
the diagnoses noted in the statement of the case, vaginitis 
and vulvovaginitis, are incorrect.  

At her hearing before the undersigned, she explained that she 
felt unable to travel when she began experiencing the severe 
pain on December 24, 2006.  She stated that she feared she 
might die.  She stated that she was bleeding and was 
nauseous, and that her mother felt she should seek emergency 
treatment.  She again stated that the roads between her 
mother's home and Gainesville were rural, and she did not 
feel she could drive the two hours in her state of pain.  Her 
family thought that she may have been having an appendicitis 
or an attack of endometriosis.  She noted that she had a high 
tolerance for pain and that this pain was, in her estimation, 
severe.  Ultimately, it was determined at Flagler Hospital 
that the veteran had a quarter-sized kidney stone which was 
causing her pain.  

At the hearing, the veteran submitted a letter dated in 
November 2007, from Adam S. Brank, M.D., PhD, a physician who 
had treated her from July 2006 to January 2007.  Dr. Brank 
endorsed the veteran's description of the events of December 
24, 2006.  He noted that the kidney stone was treated with 
lithotripsy, and her painful episodes had ceased.  He opined 
that it was at least as likely as not that the pain 
experienced by the veteran that sent her to the Flagler 
Hospital emergency room was due to the kidney stone.  He 
noted that this was a common problem seen in emergency rooms 
due to the similarity of the clinical presentation to other 
life threatening conditions.  

The preponderance of the evidence supports the conclusion 
that the veteran's treatment at Flagler Hospital emergency 
room on December 24, 2006, was for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health.  The evidence shows that the 
veteran had an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possessed an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily function, or serious dysfunction of any 
bodily organ or part.  The veteran's candid testimony, 
coupled with the medical records and the opinion of her 
doctor, are uncontroverted in this regard.  According to 38 
C.F.R. § 17.1002, 
(CONTINUED ON NEXT PAGE)


payment or reimbursement for emergency treatment December 24, 
2006, at Flagler Hospital, is warranted.  


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred by the veteran on December 24, 2006, at Flagler 
Hospital is granted, subject to the laws governing the award 
of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


